Title: To George Washington from Gustavus Scott, 17 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Washington, 17th November 1796
                        
                        We had the honor of your favor of the 11th Instant, with the Inclosure
                            & shall now proceed to take a conveyance of all the property in which the United
                            States have an interest—the State of the business laid before you by Messrs Budd &
                            Prior was particularly stated to you on your way to Mount Vernon, last summer, & the
                            measures to be pursued by the board were approved of by you. We now inclose a Letter to
                            these gentlemen, which is left open for your perusal.
                        We wait with some degree of anxiety for the answer of the Bank of the United-States, as we must, in case we do not succeed at Phila., fall on some expedient to raise
                            money elsewhere.
                        We beg the favor of you to forward to us the plan of the City, which was lodged
                            in the Secretary of State’s Office; and also some of the engraved plans of the City and
                            Territory; a few dozen of each might be usefully disposed of here. We have the honor,
                            &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    